 
Exhibit 10.1


PURCHASE AGREEMENT
 
May 7, 2012
 
Merrill Lynch, Pierce, Fenner & Smith
                                 Incorporated
     As Representative of the Initial Purchasers
One Bryant Park
New York, New York  10036
 
Ladies and Gentlemen:
 
Introductory.  Ruby Tuesday, Inc., a Georgia corporation (the “Company”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $250,000,000 aggregate principal amount
of the Company’s 7⅝% Senior Notes due 2020 (the “Notes”).  Merrill Lynch has
agreed to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Notes.
 
The Securities (as defined below) will be issued pursuant to an indenture (the
“Indenture”), to be dated as of the Closing Date (as defined in Section 2
hereof), among the Company, the Guarantors (as defined below) and Wells Fargo
Bank, National Association, as trustee (the “Trustee”).  Notes will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (the “Depositary”) pursuant to a letter of representations, to be
dated on or before the Closing Date (the “DTC Agreement”), among the Company,
the Trustee and the Depositary.
 
The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Representative on behalf
of the Initial Purchasers, pursuant to which the Company and the Guarantors will
be required to file with the Commission (as defined below), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Notes (the “Exchange
Notes”) to be offered in exchange for the Notes (the “Exchange Offer”) and (ii)
a shelf registration statement pursuant to Rule 415 of the Securities Act
relating to the resale by certain holders of the Notes, and in each case, to use
its reasonable best efforts to cause such registration statements to be declared
effective.  All references herein to the Exchange Notes and the Exchange Offer
are only applicable if the Company and the Guarantors are in fact required to
consummate the Exchange Offer pursuant to the terms of the Registration Rights
Agreement.
 
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance
 
 
 

--------------------------------------------------------------------------------

 
 
with the terms of the Indenture, and their respective successors and assigns
(collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”).  The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities.”
 
This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Notes and the Indenture are referred to herein as the
“Transaction Documents.”
 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”).  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire Securities shall be
deemed to have agreed that Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by Rule
144A under the Securities Act (“Rule 144A”) or Regulation S under the Securities
Act (“Regulation S”)).
 
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated May 1, 2012 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated May 7, 2012 (the “Pricing Supplement”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities.  The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.”  Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).
 
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
 
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.  Representations and Warranties.  Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
 
(a)  No Registration Required.  Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Notes are issued pursuant to an effective
registration statement, to qualify the Indenture under the Trust Indenture Act
of 1939 (the “Trust Indenture Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).
 
(b)  No Integration of Offerings or General Solicitation.  None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act.  None of the Company, its Affiliates, or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.
 
(c)  Eligibility for Resale under Rule 144A.  When issued on the Closing Date,
the Securities will be eligible for resale pursuant to Rule 144A and will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.
 
(d)  The Pricing Disclosure Package and Offering Memorandum.  Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains or represents an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and
 
 
3

--------------------------------------------------------------------------------

 
 
agreement shall not apply to statements in or omissions from the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto made in reliance upon and in conformity with information furnished to
the Company in writing by any Initial Purchaser through the Representative
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be.  The Pricing
Disclosure Package contains, and the Final Offering Memorandum will contain, all
the information specified in, and meeting the requirements of, Rule 144A.  The
Company has not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.
 
(e)  Company Additional Written Communications.  The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than (i)
the Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a).  Each such communication by the Company or its
agents and representatives pursuant to clause (iii) of the preceding sentence
(each, a “Company Additional Written Communication”), when taken together with
the Pricing Disclosure Package, did not as of the Time of Sale, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation, warranty and agreement shall not apply to
statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representative
expressly for use in any Company Additional Written Communication.
 
(f)  Incorporated Documents.  Any documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.
 
(g)  The Purchase Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.
 
(h)  The Registration Rights Agreement and DTC Agreement.  The Registration
Rights Agreement has been duly authorized and, on the Closing Date, will have
been duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company and the Guarantors, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification may be limited by applicable
law.  The DTC Agreement has been duly authorized and, on the Closing Date, will
have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorgani-
 
 
4

--------------------------------------------------------------------------------

 
 
zation, moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.
 
(i)  Authorization of the Notes, the Guarantees and the Exchange Notes.  The
Notes to be purchased by the Initial Purchasers from the Company will on the
Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.  The Exchange Notes have been duly
and validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity and will be entitled to the benefits of the Indenture.  The Guarantees of
the Notes on the Closing Date and the Guarantees of the Exchange Notes when
issued will be in the respective forms contemplated by the Indenture and have
been duly authorized for issuance pursuant to this Agreement and the Indenture;
the Guarantees of the Notes, at the Closing Date, will have been duly executed
by each of the Guarantors and, when the Notes have been authenticated in the
manner provided for in the Indenture and issued and delivered against payment of
the purchase price therefor, the Guarantees of the Notes will constitute valid
and binding agreements of the Guarantors, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture; and, when the
Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture.
 
(j)  Authorization of the Indenture.  The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)  Description of the Transaction Documents.  The Securities, the Exchange
Notes, the Indenture and the Registration Rights Agreement will conform in all
material respects to the respective statements relating thereto contained in the
Offering Memorandum.
 
(l)  No Material Adverse Change.  Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto):  (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
results of operations, business affairs or business prospects of the Company and
its subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Change”), and (ii) there have
been no transactions entered into by the Company or any of its subsidiaries
which are material with respect to the Company and its subsidiaries considered
as one enterprise.
 
(m)  Independent Accountants.  KPMG LLP, which expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) included in the Offering Memorandum is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board.
 
(n)  Preparation of the Financial Statements.  The financial statements of the
Company included in the Offering Memorandum present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the results of operations, changes in stockholders’
equity and cash flows of the Company and its consolidated subsidiaries for the
periods specified; and all such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved and comply with all applicable accounting requirements under the
Securities Act and the Exchange Act, as applicable.  The supporting schedules,
if any, included in the Offering Memorandum present fairly in all material
respects, in accordance with GAAP, the information required to be stated
therein.  The information in the Offering Memorandum under the captions
“Offering Memorandum Summary— Summary Historical Consolidated Financial and
Other Data” and “Selected Historical Consolidated Financial Data” presents
fairly in all material respects the information shown therein and has been
compiled on a basis consistent with that of the audited financial statements of
the Company included in the Offering Memorandum.  Any statistical, demographic
or market-related data included in the Offering Memorandum is based on or
derived from sources that the Company believes to be reliable and the Company
believes such data is accurate in all material respects, all such data included
in the Offering Memorandum accurately reflects in all material respects the
materials upon which it is based or from which it was derived, and the Company
has delivered true and correct copies of such materials to the Representative.
 
(o)  Incorporation and Good Standing of the Company.  The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Georgia and has power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and to enter into and perform its obligations under the Transaction
Documents; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in the State of Tennessee and in each
other
 
 
6

--------------------------------------------------------------------------------

 
 
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except (solely in
the case of jurisdictions other than the State of Tennessee) where the failure
to so qualify or to be in good standing would not result in a Material Adverse
Change.
 
(p)  Incorporation and Good Standing of the Subsidiaries. Each subsidiary of the
Company has been duly organized and is validly existing as a corporation,
limited or general partnership or limited liability company, as the case may be,
in good standing under the laws of the jurisdiction of its organization, has
power and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum and is duly qualified as a
foreign corporation, limited or general partnership or limited liability
company, as the case may be, to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or to be in good standing would not result in a
Material Adverse Change; all of the issued and outstanding capital stock of each
such subsidiary that is a corporation, all of the issued and outstanding
partnership interests of each such subsidiary that is a limited or general
partnership and all of the issued and outstanding limited liability company
interests, membership interests or other similar interests of each such
subsidiary that is a limited liability company have been duly authorized and
validly issued, are fully paid and (except in the case of general partnership
interests) non-assessable and are owned by the Company, directly or through
subsidiaries; and none of the outstanding shares of capital stock, partnership
interests or limited liability company interests, membership interests or other
similar interests of any such subsidiary is subject to any lien (other than
liens arising under existing debt documents) or was issued in violation of any
preemptive rights, rights of first refusal or other similar rights of any
securityholder of such subsidiary or any other person.  Exhibit 21.1 to the
Company’s most recent Annual Report on Form 10-K filed with the Commission
accurately sets forth the name of each subsidiary of the Company, other than
subsidiaries omitted from such exhibit in accordance with clause (ii) of Section
21 of Item 601 of Regulation S-K of the Commission and the “significant
subsidiaries” of the Company as defined by Rule 1-02 of Regulation S-X are RTBD,
Inc., RT Finance, Inc. and RT Western Missouri Franchise, LLC.
 
(q)  Capitalization and Other Capital Stock Matters.  At February 28, 2012, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the Offering Memorandum
or upon exercise of outstanding options described in the Offering Memorandum).
 
(r)  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document or (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be
bound (including, without limitation, the Company’s revolving credit facility),
or to which any of the property or assets of the Company or any of its
subsidiaries is subject (each, an “Existing Instrument”), except, in the case of
clause (ii) above, for such Defaults as have been or will be waived or consented
to pur-
 
 
7

--------------------------------------------------------------------------------

 
 
suant to (w) that certain second amendment to the Company’s revolving credit
facility to be entered into on or before the Closing Date, (x) that certain
Waiver Agreement, dated as of April 30, 2012, by and among the Company, the
lenders party thereto and Bank of America, N.A., as administrative agent, (y)
that certain Waiver and Consent to Loan & Security Agreements, dated as of April
27, 2012, by and among First Franchise Capital Corporation (f/k/a Irwin
Franchise Capital Corporation) and the Guarantors party thereto, and (z) that
certain Agreement Regarding Waiver and Consent, dated as of April 29, 2012, by
and among the Company, the Guarantors party thereto and the lenders party
thereto, or as would not, individually or in the aggregate, result in a Material
Adverse Change.  The execution, delivery and performance of the Transaction
Documents by the Company and the Guarantors party thereto, and the issuance and
delivery of the Securities and the Exchange Notes, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum (i)
have been duly authorized by all necessary corporate action and will not result
in any violation of the provisions of the charter, bylaws or other constitutive
document of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as have been or will be waived or
consented to pursuant to (w) that certain second amendment to the Company’s
revolving credit facility to be entered into on or before the Closing Date, (x)
that certain Waiver Agreement, dated as of April 30, 2012, by and among the
Company, the lenders party thereto and Bank of America, N.A., as administrative
agent, (y) that certain Waiver and Consent to Loan & Security Agreements, dated
as of April 27, 2012, by and among First Franchise Capital Corporation (f/k/a
Irwin Franchise Capital Corporation) and the Guarantors party thereto, and (z)
that certain Agreement Regarding Waiver and Consent, dated as of April 29, 2012,
by and among the Company, the Guarantors party thereto and the lenders party
thereto, or as would not, individually or in the aggregate, result in a Material
Adverse Change and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary, except for such violations as would not, individually
or in the aggregate, result in a Material Adverse Change.  Assuming the accuracy
of the representations, warranties and covenants of the Initial Purchasers set
forth herein, no consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
the Transaction Documents by the Company and the Guarantors to the extent a
party thereto, or the issuance and delivery of the Securities or the Exchange
Notes, or consummation of the transactions contemplated hereby and thereby and
by the Offering Memorandum, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, applicable
securities laws of the several states of the United States or provinces of
Canada except such as may be required by the securities laws of the several
states of the United States or provinces of Canada with respect to the Company’s
obligations under the Registration Rights Agreement.
 
(s)  No Material Actions or Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or involving the Company or any of its subsidiaries which is
required to be disclosed in the Offering Memorandum (other than as disclosed
therein), or which might reasonably be expected to result in a Material Adverse
Change, or which might reasonably be expected to materially and adversely
 
 
8

--------------------------------------------------------------------------------

 
 
affect the properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations under this Agreement; the aggregate of all pending legal or
governmental proceedings to which the Company or any of its subsidiaries is a
party which are not described in the Offering Memorandum, including litigation
incidental to the ordinary course of business, would not reasonably be expected
to result in a Material Adverse Change.
 
(t)  Intellectual Property Rights.  The Company and its subsidiaries own or
possess or have the right to use on reasonable terms all patents, patent rights,
patent applications, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names,
service names and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as described in the
Offering Memorandum, except where the failure to own or possess or have the
right to use the same would not, individually or in the aggregate, result in a
Material Adverse Change; and neither the Company nor any of its subsidiaries has
received any notice of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property that would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company or any of its subsidiaries therein, and which infringement or conflict
or invalidity or inadequacy, individually or in the aggregate, might result in a
Material Adverse Change.
 
(u)  All Necessary Permits, etc.  The Company and its subsidiaries possess such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, except where the failure so to possess would not, individually
or in the aggregate, result in a Material Adverse Change; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, result in a Material Adverse Change; all of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, result in a Material Adverse Change; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.
 
(v)  Title to Properties.  The Company and its subsidiaries have good and
marketable title to all real and personal properties and assets owned by any of
them, in each case, free and clear of all liens except such as (a) are described
in the Offering Memorandum or (b) do not, individually or in the aggregate,
interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries or (c) could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change; all
real property, buildings and other improvements, and equipment and other
property held under lease or sublease by the Company or any of its subsidiaries
is held by them under valid and enforceable leases or subleases, as the case may
be, with, solely in the case of leases or subleases relating to real property
and buildings or other improvements, such exceptions as are not material and do
not materially interfere with the use made or proposed to be made of such real
property and buildings or other
 
 
9

--------------------------------------------------------------------------------

 
 
improvements by the Company and its subsidiaries, and all such leases and
subleases are in full force and effect in all material respects; and neither the
Company nor any of its subsidiaries has any notice of any claim that has been
asserted by anyone adverse to the rights of the Company or any of its
subsidiaries under any of the leases or subleases mentioned above, except for
such claims which, if successfully asserted against the Company or any of its
subsidiaries, would not, individually or in the aggregate, result in a Material
Adverse Change.
 
(w)  Tax Law Compliance.  The Company and each of its subsidiaries has filed all
foreign, federal, state and local tax returns that are required to be filed or
have requested extensions thereof, except where the failure so to file would
not, individually or in the aggregate, result in a Material Adverse Change, and
have paid all taxes required to be paid by them and any other assessment, fine
or penalty levied against any of them, to the extent that any of the foregoing
is due and payable, except for any such tax, assessment, fine or penalty that is
currently being contested in good faith by appropriate actions and except for
such taxes, assessments, fines or penalties the nonpayment of which would not,
individually or in the aggregate, result in a Material Adverse Change.
 
(x)  Company and Guarantors Not an “Investment Company”.  Neither the Company
nor any of the Guarantors are, and upon the sale of the Securities to the
Initial Purchasers as herein contemplated and the application of the net
proceeds therefrom as described in the Offering Memorandum under the caption
“Use of Proceeds,” neither the Company nor any of the Guarantors will be, an
“investment company” or an entity “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940.
 
(y)  Insurance.  The Company and each of its subsidiaries is insured against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged in all material respects; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause, except as disclosed in the Offering Memorandum; to the knowledge
of the Company, since January 1, 2007, neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not result in a Material
Adverse Change.
 
(z)  No Price Stabilization or Manipulation.  None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
 
(aa)  Solvency.  Each of the Company and the Guarantors on a consolidated basis
is, and immediately after the Closing Date will be, Solvent.  As used herein,
the term “Solvent” means, with respect to any person on a particular date, that
on such date (i) the fair market value of the assets of such person is greater
than the total amount of liabilities (including contingent liabilities) of such
person, (ii) the present fair salable value of the assets of such person is
greater
 
 
10

--------------------------------------------------------------------------------

 
 
than the amount that will be required to pay the probable liabilities of such
person on its debts as they become absolute and matured, (iii) such person is
able to realize upon its assets and pay its debts and other liabilities,
including contingent obligations, as they mature and (iv) such person does not
have unreasonably small capital.
 
(bb)  Compliance with Sarbanes-Oxley.  There is and has been no failure on the
part of the Company or any of its subsidiaries or, to the knowledge of the
Company, any of the Company’s or any of its subsidiaries’ directors or officers,
in their capacities as such, to comply in all material respects with any
provision of the Sarbanes-Oxley Act of 2002, including Section 402 related to
loans and Sections 302 and 906 related to certifications.
 
(cc)  Accounting Controls and Disclosure Controls.  The Company and each of its
subsidiaries maintain and have maintained to the extent required by applicable
law effective internal control over financial reporting as defined in
Rule 13a-15 of the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Except as described in the Offering
Memorandum, since the end of the Company’s fiscal year covered by the most
recent audited financial statements included in an Annual Report on Form 10-K
filed with the Commission by the Company, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.  The
Company and its subsidiaries employ and have employed, to the extent required by
applicable law, disclosure controls and procedures as defined in Rule 13a-15 of
the Exchange Act that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.
 
(dd)  Compliance with and Liability Under Environmental Laws.  Except as
described in the Offering Memorandum and except as would not, individually or in
the aggregate, result in a Material Adverse Change, (i) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental
 
 
11

--------------------------------------------------------------------------------

 
 
Laws”), (ii) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or, to the
knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries, and (iv) to the knowledge of the
Company, there are no events or circumstances that might reasonably be expected
to form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws.
 
(ee)  ERISA Compliance.  Except as would not reasonably be expected to result in
a Material Adverse Change, none of the following events has occurred or
exists:  (i) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA, determined without regard to any
waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any member of the Company or any of
its subsidiaries; or (iii) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by any member of the Company or any of
its subsidiaries.  None of the following events has occurred or is reasonably
likely to occur:  (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company or any of its subsidiaries compared to the amount of such contributions
made in the Company’s or any of its subsidiaries’ most recently completed fiscal
year; (ii) a material increase in the Company’s or any of its subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) compared to the amount of such
obligations in the Company’s or any of its subsidiaries’ most recently completed
fiscal year; (iii) any event or condition giving rise to a liability under
Title IV of ERISA that could result in a Material Adverse Change; or (iv) the
filing of a claim by one or more employees or former employees of the Company or
any of its subsidiaries related to their employment that could result in a
Material Adverse Change.  For purposes of this paragraph and the definition of
ERISA, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA with respect to which any member of the
Company or any of its subsidiaries may have any liability.
 
(ff)  Compliance with Labor Laws.  No labor dispute with the employees of the
Company or any subsidiary of the Company exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of the principal suppliers,
manufacturers, customers or contractors of the Company or any of its
subsidiaries which, in any such case, may reasonably be expected to result in a
Material Adverse Change.
 
(gg)  Related Party Transactions.  There are no business relationships or
related party transactions involving the Company or any of its subsidiaries or,
to the knowledge of the Company, any other person that are required to be
described in the Offering Memorandum or any
 
 
12

--------------------------------------------------------------------------------

 
 
documents incorporated or deemed to be incorporated by reference therein that
have not been described as required.
 
(hh)  Foreign Corrupt Practices Act.  Neither the Company, nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is aware of or
has taken any action, directly or indirectly, that has resulted or would result
in a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (“FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, and the Company, its subsidiaries and, to
the knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA, and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
 
(ii)  No Conflict with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar applicable rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.
 
(jj)  No Conflict with Sanctions Laws.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent
or employee acting on behalf of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department, the U.S. Department of Commerce,
the U.S. Department of State or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions.  The Company will not, directly or indirectly, knowingly use any of
the proceeds of the offering contemplated by this Agreement, or lend, contribute
or otherwise make available any such proceeds to any subsidiary, joint venture
partner or other person for the purpose of financing the activities of any
person currently subject to Sanctions.
 
(kk)  Regulation S.  The Company, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the dis-
 
 
13

--------------------------------------------------------------------------------

 
 
closure required by Rule 902.  The Company is a “reporting issuer”, as defined
in Rule 902 under the Securities Act.
 
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
 
SECTION 2.  Purchase, Sale and Delivery of the Securities.
 
(a)  The Securities.  Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of *% of the principal amount
thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.
 
(b)  The Closing Date.  Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel llp (or such other place
as may be agreed to by the Company and Merrill Lynch) at 9:00 a.m. New York City
time, on May 14, 2012, or such other time and date as Merrill Lynch shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”).  The Company hereby acknowledges that circumstances under
which Merrill Lynch may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or the Initial Purchasers to recirculate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 17 hereof.
 
(c)  Delivery of the Securities.  The Company shall deliver, or cause to be
delivered, to Merrill Lynch for the accounts of the several Initial Purchasers
certificates for the Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor.  The certificates for the Notes shall be in such denominations
and registered in the name of Cede & Co., as nominee of the Depositary, pursuant
to the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as Merrill Lynch
may designate.
 
(d)  Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
 
(i)  it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;
 
(ii)  it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)  it will not offer or sell Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.
 
SECTION 3.  Additional Covenants.  Each of the Company and the Guarantors
further covenants and agrees jointly and severally with each Initial Purchaser
as follows:
 
(a)  Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement, other than in accordance with Section 3(b) below.  The
Company will not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless Merrill Lynch shall previously have been furnished a copy of
the proposed amendment or supplement at least two business days prior to the
proposed use or filing, and shall not have reasonably objected to such amendment
or supplement.  Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to Merrill Lynch a copy of such written communication for review and
will not make, prepare, use, authorize, approve or distribute any such written
communication to which Merrill Lynch reasonably objects.
 
(b)  Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters.  If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will, as promptly as possible, notify the Initial Purchasers
thereof and forthwith prepare and (subject to Section 3(a) hereof) furnish to
the Initial Purchasers such amendments or supplements to any of the Pricing
Disclosure Package as may be necessary so that the statements in any of the
Pricing Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or so that any of
the Pricing Disclosure Package will comply with all applicable law.  If, prior
to the completion of the placement of the Securities by the Initial Purchasers
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Final Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the reasonable
judgment of the Representative or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company and the Guarantors agree to, as promptly as
possible, prepare (subject to Section 3(a) hereof) and furnish at its own
expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at
 
 
15

--------------------------------------------------------------------------------

 
 
the Closing Date and at the time of sale of Securities, be misleading or so that
the Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.
 
Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the reasonable judgment of the Representative, the Initial
Purchasers or any of their affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, the Company and the
Guarantors agree to periodically amend the applicable registration statement so
that the information contained therein complies with the requirements of Section
10 of the Securities Act, to amend the applicable registration statement or
supplement the related prospectus or the documents incorporated therein when
necessary to reflect any material changes in the information provided therein so
that the registration statement and the prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
as of the date the prospectus is so delivered, not misleading and to provide the
Initial Purchasers with copies of each amendment or supplement filed and such
other documents as the Initial Purchasers may reasonably request.
 
The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
 
(c)  Copies of the Offering Memorandum.  The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
 
(d)  Blue Sky Compliance.  Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities.  None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof.
 
(e)  Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
 
 
16

--------------------------------------------------------------------------------

 
 
(f)  The Depositary.  The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.
 
(g)  Additional Issuer Information.  Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (“NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act.  Additionally, at any time when the
Company is not subject to Section 13 or 15 of the Exchange Act, for the benefit
of holders and beneficial owners from time to time of the Securities, the
Company shall furnish, at its expense, upon request, to holders and beneficial
owners of Securities and prospective purchasers of Securities information
(“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d)(4).
 
(h)  Agreement Not To Offer or Sell Additional Securities.  During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Notes).
 
(i)  Future Reports to the Initial Purchasers.  At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Notes remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Initial Purchasers:  (i)
as soon as practicable after the end of each fiscal year, copies of the Annual
Report of the Company containing the balance sheet of the Company as of the
close of such fiscal year and statements of income, stockholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent public or certified public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, the Financial Industry Regulatory
Authority (“FINRA”) or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.
 
(j)  No Integration.  The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the reg-
 
 
17

--------------------------------------------------------------------------------

 
 
istration requirements of the Securities Act provided by Section 4(2) thereof or
by Rule 144A or by Regulation S thereunder or otherwise.
 
(k)  No General Solicitation or Directed Selling Efforts.  The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
 
(l)  No Restricted Resales.  For a period of one year following the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Notes that
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.
 
(m)  Legended Securities.  Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
 
The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.
 
SECTION 4.  Payment of Expenses.  Each of the Company and the Guarantors agrees
to pay all costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the  provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the reasonable fees and disbursements of
counsel for the Trustee in connection with the Indenture, the Securities and the
Exchange Notes, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Notes with the ratings agencies, (viii) any filing
fees incident to, and any reasonable
 
 
18

--------------------------------------------------------------------------------

 
 
fees and disbursements of counsel to the Initial Purchasers in connection with
the review by FINRA, if any, of the terms of the sale of the Securities or the
Exchange Notes, (ix) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Company and the Guarantors of their respective other
obligations under this Agreement, and (x) all expenses incident to the “road
show” for the offering of the Securities.  Except as provided in this Section 4
and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their own
expenses, including the fees and disbursements of their counsel.
 
SECTION 5.  Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:
 
(a)  Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from KPMG LLP, the independent registered public accounting
firm for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representative,
covering the financial information in the Pricing Disclosure Package and other
customary matters.  In addition, on the Closing Date, the Initial Purchasers
shall have received from such accountants a “bring-down comfort letter” dated
the Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than 3 days
prior to the Closing Date.
 
(b)  No Material Adverse Change or Ratings Agency Change.  For the period from
and after the date of this Agreement and prior to the Closing Date:
 
(i)  In the reasonable judgment of the Representative there shall not have
occurred any Material Adverse Change; and
 
(ii)  there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined in Section 3(a)(62) of the Exchange Act.
 
(c)  Opinion of Counsel for the Company and the Guarantors.  On the Closing Date
the Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Company and the Guarantors, dated as of such
Closing Date and in form and substance reasonably satisfactory to the Initial
Purchasers.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)  Opinion of Special Counsel for the Company and certain Guarantors.  On the
Closing Date the Initial Purchasers shall have received the favorable opinion of
Hunton & Williams LLP, special Georgia counsel to the Company and certain
Guarantors, and Bryan Cave HRO, special Colorado counsel to certain Guarantors,
each dated as of such Closing Date and in form and substance reasonably
satisfactory to the Initial Purchasers.
 
(e)  Opinion of Counsel for the Initial Purchasers.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel llp, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.
 
(f)  Officers’ Certificate.  On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer, President, an Executive Vice President or Senior Vice
President of the Company and each Guarantor and the Chief Financial Officer or
Chief Accounting Officer of the Company and each Guarantor, dated as of the
Closing Date, to the effect set forth in Section 5(b)(ii) hereof, and further to
the effect that:
 
(i)  for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;
 
(ii)  the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof are true and correct as of the Closing
Date with the same force and effect as though expressly made on and as of the
Closing Date; and
 
(iii)  each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.
 
(g)  Indenture; Registration Rights Agreement.  The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof.  The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.
 
(h)  Concurrent Transactions.  The Company shall have (i) amended its existing
revolving credit facility on the terms and conditions described in the Pricing
Disclosure Package, the executed version of which shall have been delivered to
the Initial Purchasers on or before the Closing Date, and (ii) redeemed all of
its outstanding Series B Senior Notes due 2013.
 
(i)  Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
 
20

--------------------------------------------------------------------------------

 
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by Merrill Lynch by
notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.
 
SECTION 6.  Reimbursement of Initial Purchasers’ Expenses.  If this Agreement is
terminated by Merrill Lynch pursuant to Sections 5 or 10 hereof, including if
the sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all out-of-pocket expenses (other than fees and disbursements of counsel)
that shall have been documented and reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, printing expenses, travel
expenses, postage, facsimile and telephone charges.
 
SECTION 7.  Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
 
(a)  Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.  Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.
 
(b)  The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis.  No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
 
(c)  Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:
 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:
 
 
21

--------------------------------------------------------------------------------

 
 
(A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY:
 
(I) (A) TO A PERSON WHO IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (B) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (D) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $250,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, OR (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE ISSUER SO REQUESTS),
 
(II) TO THE ISSUER, OR
 
(III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
 
AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND
 
(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF
THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
 
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
 
SECTION 8.  Indemnification.
 
(a)  Indemnification of the Initial Purchasers.  Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee or
controlling person may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement
 
 
22

--------------------------------------------------------------------------------

 
 
of any litigation, if such settlement is effected with the written consent of
the Company), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse each Initial Purchaser and each such director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of one firm of counsel chosen by Merrill Lynch) as such expenses
are reasonably incurred by such Initial Purchaser or such director, officer,
employee or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply, with respect to an Initial Purchaser, to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto).  The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.
 
(b)  Indemnification of the Company and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors, officers and each person, if
any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director, officer or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company, any Guarantor or such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action.  Each of the Company
 
 
23

--------------------------------------------------------------------------------

 
 
and the Guarantors hereby acknowledges that the only information that the
Initial Purchasers through the Representative have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the fifth paragraph, the third sentence of the eighth paragraph and the tenth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum.  The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.
 
(c)  Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Merrill Lynch (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
 
(d)  Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unrea-
 
 
24

--------------------------------------------------------------------------------

 
 
sonably withheld, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 8, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed the indemnified party in accordance with such request or
disputed in good faith the indemnified party’s entitlement to such reimbursement
prior to the date of such settlement.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.
 
SECTION 9.  Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses but after deducting initial purchaser discounts and commissions)
received by the Company, and the total discount received by the Initial
Purchasers bear to the aggregate initial offering price of the Securities.  The
relative fault of the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Guarantors, on the one hand, or
the Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or inaccuracy.
 
 
25

--------------------------------------------------------------------------------

 
 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
 
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director and officer of the Company or any Guarantor, and each person, if any,
who controls the Company or any Guarantor with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company
and the Guarantors.
 
SECTION 10.  Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by Merrill Lynch by notice given to the Company if
at any time:  (i) trading or quotation in any of the Company’s securities shall
have been suspended or limited by the Commission or by the NYSE, or trading in
securities generally on either the Nasdaq Stock Market or the NYSE shall have
been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such quotation system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of federal, New York or Georgia authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the reasonable judgment of Merrill Lynch
is material and adverse and makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Securities in the manner and on the
terms described in the Pricing Disclosure Package or to enforce contracts for
the sale of securities; or (iv) in the reasonable judgment of Merrill Lynch
there shall have occurred any Material Adverse Change.  Any termination pursuant
to this Section 10 shall be without liability on the part of (i) the Company or
any Guarantor to any Initial Purchaser, except that the Company and the
Guarantors shall be obligated to reimburse the expenses of the Initial Pur-
 
 
26

--------------------------------------------------------------------------------

 
 
chasers pursuant to Sections 4 and 6 hereof, (ii) any Initial Purchaser to the
Company, or (iii) any party hereto to any other party except that the provisions
of Sections 8 and 9 hereof shall at all times be effective and shall survive
such termination.
 
SECTION 11.  Representations, Warranties and Agreements to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Guarantors, their respective officers
and the several Initial Purchasers set forth in or made pursuant to this
Agreement will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of any Initial Purchaser, the Company, any
Guarantor or any of their partners, officers or directors or any controlling
person, as the case may be, and will survive delivery of and payment for the
Securities sold hereunder and any termination of this Agreement.
 
SECTION 12.  Notices.  All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
 
If to the Initial Purchasers:
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
50 Rockefeller Plaza
New York, New York  10020
Facsimile: (212) 901-7897
Attention: HY Legal Department
 
with a copy to:
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
Facsimile:  (212) 378-2409
Attention:  Stuart G. Downing
 
If to the Company or the Guarantors:
 
Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, TN 37801
Facsimile:  (865) 379-6817
Attention:  Scarlett May
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Facsimile:  (212) 701-5550
Attention:  John Crowley
 
 
27

--------------------------------------------------------------------------------

 
 
Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
 
SECTION 13.  Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation
hereunder.  The term “successors” shall not include any Subsequent Purchaser or
other purchaser of the Securities as such from any of the Initial Purchasers
merely by reason of such purchase.
 
SECTION 14.  Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.
 
SECTION 15.  Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision
hereof.  If any section, paragraph or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.
 
SECTION 16.  Governing Law Provisions.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
 
Consent to Jurisdiction.  Any legal suit, action or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding.  Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
 
SECTION 17.  Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
 
 
28

--------------------------------------------------------------------------------

 
 
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 8 and 9 hereof shall at all times be
effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
 
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
 
SECTION 18.  No Advisory or Fiduciary Responsibility.  Each of  the Company and
the Guarantors acknowledges and agrees that:  (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
 
 
29

--------------------------------------------------------------------------------

 
 
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
 
SECTION 19.  General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
 
 
30

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
 
Very truly yours,
 
Ruby Tuesday, Inc.
              By: /s/ Marguerite N. Duffy     Name: Marguerite N. Duffy    
Title: Senior Vice President  

 
 
RTBD, Inc.,
as Guarantor
              By: /s/ Marguerite N. Duffy     Name: Marguerite N. Duffy    
Title: President  

 
 
 
31

--------------------------------------------------------------------------------

 
 
 
RT Finance, Inc.,
RT Tampa Franchise, L.P.,
RT South Florida Franchise, L.P.,
RT Southwest Franchise, LLC,
RT Franchise Acquisition, LLC,
RT Florida Equity, LLC,
RT Detroit Franchise, LLC,
RT West Palm Beach Franchise, L.P.,
RT Long Island Franchise, LLC,
RT Indianapolis Franchise, LLC,
RT Omaha Franchise, LLC,
RT Portland Franchise, LLC,
RT Western Missouri Franchise, LLC,
4721 RT of Pennsylvania, Inc.,
RTTT, LLC,
RT Jonesboro Club,
Ruby Tuesday of Russellville, Inc.,
RT KCMO Kansas, Inc.,
RT McGhee Tyson, LLC,
RT One Percent Holdings, LLC,
RT Airport, Inc.,
RT Smith, LLC,
Wok Hay 2, LLC,
RT Northern California Franchise, LLC,
RT Restaurant Services, LLC,
RT Minneapolis Holdings, LLC,
RT Denver, Inc.,
RT Orlando, Inc.,
RT Tampa, Inc.,
 
Ruby Tuesday GC Cards, Inc.,
RT Orlando Franchise, L.P.,
RT New York Franchise, LLC,
RT Michiana Franchise, LLC,
RT Kentucky Restaurant Holdings, LLC,
RTGC, LLC,
RT Michigan Franchise, LLC,
RT New England Franchise, LLC,
Ruby Tuesday, LLC,
RT Denver Franchise, L.P.,
RT KCMO Franchise, LLC,
RT St. Louis Franchise, LLC,
RT Minneapolis Franchise, LLC,
RT Las Vegas Franchise, LLC,
RTT Texas, Inc.,
RT Arkansas Club, Inc.,
Ruby Tuesday of Conway, Inc.,
Ruby Tuesday of Bryant, Inc.,
RT Louisville Franchise, LLC,
RT One Percent Holdings, Inc.,
Quality Outdoor Services, Inc.,
RT O’Toole, LLC,
RT Millington, LLC,
RT Distributing, LLC,
RTTA, LP,
RT New Hampshire Restaurant Holdings, LLC,
RT Omaha Holdings, LLC,
RT Louisville, Inc.,
RT South Florida, Inc.,
RT West Palm Beach, Inc.,



 

By: /s/ Marguerite N. Duffy     Name: Marguerite N. Duffy     Title: Vice
President  

 
 
32

--------------------------------------------------------------------------------

 
 
The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
 
Merrill Lynch, Pierce, Fenner & Smith. Incorporated
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers
 

By: Merrill Lynch, Pierce, Fenner & Smith Incorporated             By: /s/ Matt
Holbrook     Name: Matt Holbrook     Title: Director  

 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Initial Purchasers
 
Aggregate Principal Amount of Securities to be Purchased
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ *  
Lazard Capital Markets LLC
    *  
Wells Fargo Securities, LLC
    *  
Fifth Third Securities, Inc.
    *  
U.S. Bancorp Investments, Inc.
    *  
PNC Capital Markets LLC
    *  
BB&T Capital Markets, a division of Scott & Stringfellow, LLC
    *  
Total
  $ 250,000,000.00  

 
 
Schedule A-1

--------------------------------------------------------------------------------

 
 
ANNEX I
 
Each Initial Purchaser understands that:
 
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
 
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”
 
 
Annex I-1

--------------------------------------------------------------------------------

 



